Citation Nr: 0423361	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-04 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for a back injury and a 
head injury.

2.  Entitlement to service connection for a shoulder 
disability; a disability manifested by vomiting, diarrhea, 
sweating, fever, and dizziness; a left hip disability; a 
liver disability manifested by loss of a piece of liver in a 
bowel movement; tuberculosis; paranoid schizophrenia; 
hypertension; hepatitis C; and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1973 to early July 1976 and from August 1976 to 
August 1978.

This case arises before the Board of Veterans' Appeals 
(Board) from February and November 2001 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied applications to reopen 
claims for service connection for a back injury and a head 
injury and that denied claims for service connection for a 
shoulder disability; vomiting, diarrhea, sweating, fever, and 
dizziness; a left hip disability; loss of a piece of liver in 
a bowel movement; tuberculosis; paranoid schizophrenia; 
hypertension; hepatitis C; and PTSD.

The case is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In May 2004, the veteran requested a hearing in two separate 
letters.  In correspondence to the RO he requested a hearing 
before the RO in Montgomery, Alabama.  He also requested a 
hearing in simultaneous correspondence to the Board.  He 
states that either he or a representative will appear at such 
a hearing.

The veteran failed to report for an October 2002 hearing 
before the RO.  His recent correspondence seeks a hearing 
before a Veterans Law Judge of the Board.  

A hearing on appeal before the Board will be granted if the 
appellant expresses a desire to appear in person.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2003).  The 
veteran has requested such a hearing.  He is reminded that 
such a hearing is not scheduled solely for a representative 
to present argument; the veteran must appear for the hearing 
in person.  

The RO should clarify what type of Board hearing the veteran 
desires (i.e., a hearing before a Veterans Law Judge of the 
Board either at the Montgomery RO ("Travel Board hearing") 
or a hearing before a Veterans Law Judge of the Board via 
videoconference from the Montgomery RO ("videoconference 
Board hearing").

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should request that the veteran 
clarify what type of hearing he desires 
before a Veterans Law Judge of the Board 
(i.e., a Travel Board hearing or a 
videoconference Board hearing) and 
should then schedule the veteran for the 
desired hearing.

Thereafter, the case should be returned to the Board.  The 
Board does not express any opinion on the merits of the case.  
The veteran may submit more evidence and argument on the 
remanded case.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


